HARALSON, J.
The only error insisted on is, that “the judgment rendered in this case is void on its face, being in excess of the jurisdiction of a justice of the peace in this State.”
In Pruitt v. Stuart, 5 Ala. 112, this court held, that where a suit seeking the recovery of money, originates in a justice’s court, and is removed by appeal or certiorari into the circuit court, the judgment there rendered should not exceed the amount for which the justice of the peace had jurisdiction to render a judgment, unless it be increased by the addition of interest, accruing since the rendition of the judgment appealed from. This judgment was rendered in the justice’s court, on the 16th of June, 1891, for $100 and costs, and in .the circuit court on 2d May, 1893, for $114.96, the amount of the original judgment and interest thereon up to the date of the rendition of the judgment in the circuit court, —which was the correct amount for which judgment should have been rendered.
*577But, if it had been for a greater amount, if no objection had been raised thereto in the court below, its correctness could not be enquired into in this court. — Pruitt v. Stuart, supra; Vaughan v. Robinson, 20 Ala. 329; Hays v. Myrick, 47 Ala. 335, 345; Drake v. Johnston, 50 Ala. 1; Richmond & Danville R. R. Co. v. Jones, ante, p. 212.
' Affirmed.